Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims 1-19 have been submitted for examination
Claims 1-19 have been allowed
Allowable Subject Matter
1.	Claims 1- 19 are allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to a memory system includes a semiconductor memory and a controller. The memory system is capable of executing a first operation and a second operation.5 In the first operation, the controller issues a first command sequence, the semiconductor memory applies a first voltage to a first word line and applies a second voltage to a second word line to read data from the first memory, and the read data is transmitted to the controller from the semiconductor memory. In10 the second operation, the controller issues a second command sequence, the semiconductor memory applies a third voltage to the first word line and applies a fourth voltage to the second word line, and data held in the memory cell array is left untransmitted to the controller. 
Attorney Docket No. 1884.836US1 
62 Client Ref. No. AB9417-US The prior art of record for example Lee teaches a memory system comprising; a non-volatile memory device, and a memory controller configured to control the non-volatile memory device. The non-volatile memory device comprises; a memory cell array comprising a string selection line, a ground selection line, first through N-th word lines disposed between the ground selection line and the string selection line, a plurality of bit lines and non-volatile multi-level 

However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 1 (allowable features are the detailed cited structure)  
“ A memory system comprising: a semiconductor memory device including a bit line, a plurality of memory cells, a first select transistor, a first 5select gate line, and a plurality of word lines, the memory cells being connected in series, the first select transistor being connected in series with the memory cells, the first select transistor being electrically connected to the bit line, the first select gate line being electrically connected to a 10gate of the first select transistor, each of the plurality of word lines being electrically connected to a gate of each of the plurality of memory cells; and a controller configured to send a first command to the semiconductor memory device and send a second command to the 15semiconductor memory device, wherein in response to the first command, the semiconductor memory device applies a first voltage to a first word line of 
	Claims 2-19 depend from claim 1, are also allowable.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.